Name: DECISION of 22 August 1996 on official holidays of the EFTA Court in Luxembourg
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-04-24

 Avis juridique important|E1997J0424(01)DECISION of 22 August 1996 on official holidays of the EFTA Court in Luxembourg Official Journal L 106 , 24/04/1997 P. 0038 - 0038DECISION of 22 August 1996 on official holidays of the EFTA Court in Luxembourg THE EFTA COURT,Having regard to Article 24 (3) of the Rules of Procedure, which requires the Court to observe the official holidays of the place where it has its seat,Having regard to Article 76 (2) of the Rules of Procedure, which requires the Court to draw up a list of official holidays and to publish it in the EEA Section of and the EEA Supplement to the Official Journal of the European Communities,Having regard to the fact that the moving of the seat of the Court from Geneva, Switzerland, to the City of Luxembourg, Grand Duchy of Luxembourg, as from 1 September 1996, makes it necessary to draw up a revised list of official holidays, replacing the list of official holidays of the EFTA Court as published in the EEA Section of the Official Journal of the European Communities No L 123, of 23 May 1996 and the EEA Supplement to the Official Journal of the European Communities No 23, 23 May 1996,DECIDES:As long as the EFTA Court is seated in Luxembourg, the following days will be observed as official holidays during which the Court will be closed:New Year's DayEaster Monday1 MayAscension DayWhit Monday23 June (National Day of Luxembourg)24 June, where 23 June is a Sunday15 August (Assumption)1 November (All Saints' Day)25 December26 December